 

Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT

                THIS FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(“Agreement”) is made effective as of March 29, 2010 (the “Effective Date”), by
and between Rony Abovitz (“Employee”) and MAKO Surgical Corp. (“Company”).

                WHEREAS, Employee and Company entered into that certain
Employment Agreement, effective as of January 1, 2005 (as amended February 5,
2007, the “Original Agreement”), whereby Company employed Employee as its Chief
Technology Officer;

                WHEREAS, Employee and Company thereafter named Employee the
Chief Visionary Officer and Co-Founder of the Company and agreed to a modified
job description (the “Original Position”),  but otherwise left the Original
Agreement unmodified and in full force and effect; and

                WHEREAS, Employee and Company now desire to modify the terms of
the Original Agreement pursuant to the terms and conditions set forth in this
Agreement which shall supersede and replace the Original Agreement in its
entirety, such that Employee shall transition from his Original Position to his
part time new position as further described below and in the agreed Job
Description and Duties on file with the Human Resources Department of the
Company and incorporated herein by reference (the “New Position”).

THEREFORE, in consideration of the mutual covenants, agreements, representations
and warranties contained in the Agreement and this Amendment, the parties hereby
agree as follows:

1.                   Employment

                a.             On the terms and conditions set forth in this
Agreement, the Company hereby employs the Employee in the New Position as its
Chief Visionary Officer and Co-Founder for a one (1) year period commencing as
of the Effective Date (in total, the “Initial Term”).  This Agreement is subject
to automatic renewal for consecutive one (1) year terms (each an “Additional
Term,” and with the Initial Term to describe any time at which the Agreement is
in effect, the “Term”).  Any party that does not intend to renew the Agreement
shall provide thirty (30) days written advance notice to the other party (a
“Notice of Non-Renewal”).  In the event of non-renewal by the Company, the
Company shall, with delivery of its Notice of Non-Renewal, provide Employee with
written notice of its election to either (a) pay Employee severance in
accordance with Section 3(b) hereto in consideration for the non-competition
covenants contained in Section 5(b); or (b) waive the rights to enforcement of
and release Employee from obligations of the non-competition covenants contained
in Section 5(b).

                b.             As of the Effective Date Employee shall not be an
executive officer of the Company for Securities Exchange Act of 1934 (as
amended, the “Exchange Act”) purposes nor shall the Company name Employee as a
Company officer under its Director’s and Officer’s Insurance.  Upon the
Effective Date that certain Indemnification Agreement, by and between Employee
and the Company, dated February 21, 2009, shall be cancelled, void and of no
further force or effect.

                c.             The Employee agrees to perform the required
services and duties as set forth in the Job Description and Duties on a part
time basis that shall be not less than thirty (30) hours per week.  Employee
hereby represents and warrants that he is under no contractual, legal, or other
impediment to performing the services required under this Agreement. Nothing
herein contained shall prohibit the Employee from investing or trading in
stocks, bonds, commodities, or other securities or forms of investment,
including real estate property, as long as such activities do not require an
unreasonable amount of time by the Employee, and do not otherwise adversely
affect the interest of the Company or run afoul of covenants contained in this
Agreement.  Notwithstanding the foregoing, Employee may serve on other boards of
directors, with the prior written approval of the Chief Executive Officer.

 

MAKO Employment Agreement

 

--------------------------------------------------------------------------------



 

                The Employee further agrees that he will use his best efforts to
perform his duties hereunder to the best of his ability in accordance with
Company policies, and in a diligent, proper and workmanlike manner.  In the
performance of Employee’s duties, he shall be subject to the direction,
supervision and control of the Chief Executive Officer of the Company.   

2.                   Compensation

                During the Term of employment under this Agreement, and as full
compensation for all the Employee’s services rendered under this Agreement, the
Employee shall receive the following compensation and benefits:

                a.             Base Salary:

                Employee shall receive an annual base salary (“Base Salary”) of
$148,890.80, representing sixty percent (60%) of Employee’s adjusted base salary
immediately prior to the Effective Date.  The Employee’s Base Salary will be
payable in installments consistent with the Company’s payroll schedule, subject
to usual and required employee payroll deductions, including, without
limitation, applicable taxes.  Employee’s Base Salary may be increased on an
annual basis only in the sole discretion of the Chief Executive Officer of the
Company.

                b.             Performance Bonus:

                The Employee shall be eligible to participate in the Company’s
Leadership Bonus Program (as approved and adopted from time to time by the
Company’s Board of Directors (the “Board”) and subject to the terms and
conditions therein, which shall be controlling in all cases) at an Executive
(SVP) level.  The bonus award payable to Employee, if any, shall be calculated
as a percentage of the Base Salary paid under this Agreement.  The decision
about whether the necessary criteria have been met for a performance cash bonus
and whether to award such performance bonus shall be in the sole and absolute
discretion of the Board and is final.  The bonus, should one be awarded, shall
be payable within sixty (60) days following the period for which the bonus is
awarded.

                c.             Equity:

                For the first year following the Effective Date, during the
Term, Employee shall be eligible to receive awards of incentive stock options
(ISOs), issued pursuant and subject to the Company’s 2008 Omnibus Incentive Plan
(the “Option Plan,” the terms and conditions of which shall in all cases
control), in the quantities and on the terms as determined by the Board.  As of
the Effective Date, the Company grants to Employee forty thousand (40,000) ISOs,
vesting in accordance with the Company’s standard terms for ISO grants (i.e.
ratably quarterly, commencing immediately), with a purchase price per share of
the closing price of a share of Company common stock on the NASDAQ Global Market
on the grant date. The grant to Employee of and payment for the any option award
shall in each case be made pursuant and subject to the terms of an ISO Agreement
(with associated exhibits) between the Company and Employee, consistent with the
Option Plan.

                In the event of a Change in Control (as defined below), all
equity awards held by Executive that vest based upon the passage of time shall
become vested and all other terms of such awards shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
awards were granted.  For purposes of this Agreement, a “Change in Control”
means the following:

 

Page 2

R. Abovitz - MAKO Employment Agreement

 

--------------------------------------------------------------------------------



 

                (i)            A transaction or series of transactions (other
than an offering of the Company’s stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company and
immediately after such acquisition possesses more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

                (ii)           During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2(c)(i) hereof or Section 2(c)(iii) hereof) whose election
by the Board or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the two-year period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

                (iii)          The consummation by the Company (whether directly
involving the Company or indirectly involving the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Company’s assets in any single transaction or series of related transactions
or (z) the acquisition of assets or stock of another entity, in each case other
than a transaction:

                (A)          Which results in the Company’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
Company or the person that, as a result of the transaction, controls, directly
or indirectly, the Company or owns, directly or indirectly, all or substantially
all of the Company’s assets or otherwise succeeds to the business of the Company
(the Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction; and

                (B)          After which no person or group (as such terms are
used in Sections 13(d) and 14(d)(2) of the Exchange Act) beneficially owns
(within the meaning of Rule 13d-3 under the Exchange Act) voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2(c)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

                (iv)          The Company’s stockholders approve a liquidation
or dissolution of the Company and all material contingencies to such liquidation
or dissolution have been satisfied or waived.

                d.             Benefits:

                The Employee shall be eligible for participation in the employee
welfare benefit plans, practices, policies and programs provided by the Company,
including but not limited to, health insurance and dental insurance, subject to
the terms and provisions of said benefit plans, including, without limitation,
attaining a weekly minimum hours of service.

 

Page 3

R. Abovitz - MAKO Employment Agreement

 

--------------------------------------------------------------------------------



 

                e.             Paid and Unpaid Leave

                The Employee shall be eligible annually for twenty five (25)
days paid time off (PTO) as described in the Company’s Human Resource Policy
Manual, in effect from time to time, which the Employee may take as consecutive
day paid leave with thirty (30) days prior written notice to the Company. 
During his first six months of any year of any Term of this Agreement the
Employee will not be eligible and will not take leave from employment (paid or
unpaid) other than PTO leave.  During the second six months of any year of any
Term under this Agreement,  only upon thirty (30) calendar days written notice,
the Employee may take consecutive days of unpaid leave up to the sum of (i)
thirty five (35) plus (ii) remaining PTO days (if any) (the “Unpaid Leave”). 
During any Unpaid Leave any documented work undertaken by the Employee on behalf
of MAKO would be paid at an hourly rate (pro rated to his then-annual salary). 
The Employee’ options and job status shall be unaffected by an Unpaid Leave.  If
the Employee’s benefits would be affected or cancelled by virtue of an Unpaid
Leave, the Company shall inform him of that information within ten (10) calendar
days after receiving his written notice of the same..     

3.             Termination

                a.             Automatic Termination Due To Death or Disability

                If the Employee dies or suffers any Disability (as such term is
hereinafter defined) his employment pursuant to this Agreement shall
automatically terminate on the date of his death or Disability, as the case may
be. For purposes of this Agreement, the term “Disability” shall mean the
inability of the Employee to perform his duties, with or without reasonable
accommodations, under this Agreement because of physical or mental illness or
incapacity for a period of ninety (90) days in any six (6) month period. For
purposes of this Agreement, the term “Date of Disability” shall be the 90th day
of such Disability.

                In the event of death of Employee, the Company shall have no
further obligation under this Agreement, except for (1) accrued (through the
date of termination) and unpaid Base Salary, (2) benefits the Employee has
accrued pursuant to any applicable welfare benefits plan, earned (through the
date of termination) but unpaid bonuses, and unreimbursed business-related
expenses, in accordance with Company policy and (3) payment for six (6) months
of continued participation in the Company’s health benefits for the Employee’s
spouse/dependents. In the event of Disability the Company shall have no further
obligation to the Employee under the Agreement, except for (a) accrued (through
the date of termination) and unpaid Base Salary, benefits the Employee has
accrued pursuant to any applicable welfare benefits plan, (b) earned (through
the date of termination) but unpaid bonuses, and unreimbursed business-related
expenses and unused vacation time in accordance with Company policy and (c)
payment for six (6) months of continued participation in the Company’s health
benefits for the Employee and his spouse/dependents.  The Base Salary payment
shall be at the rate in effect at the time of death or Disability. 

                b.             Termination by the Company Without Cause

The Company may terminate this Agreement at any time during the Term without
Cause. In the event of termination without Cause, the Company shall pay the
Employee twelve months (12) months Base Salary at the rate in effect at the
time, in monthly installments and shall pay for continuation of health benefits
for six (6) months.  The Employee shall also be paid for accrued (through the
date of termination) and unpaid Base Salary, and benefits which Employee accrued
pursuant to any applicable welfare benefits plan, earned but unpaid bonuses, and
unreimbursed business-related expenses, in accordance with Company policy. 

 

Page 4

R. Abovitz - MAKO Employment Agreement

 

--------------------------------------------------------------------------------



 

                c.             Termination by the Employee

                i.              For Good Reason.    The Employee may terminate
this Agreement at any time by providing the Company with thirty (30) days
advance written notice to Company, for Good Reason (as such term is hereinafter
defined) or for other reason or no reason at all.  For the purposes of this
Agreement, “Good Reason” shall mean (i) a material adverse change of Employee’s
Job Description and Duties, (ii) a breach by the Company with respect to its
compensation obligations under this Agreement which has not been cured after
thirty (30) days written notice by Employee, (iii) a decrease in Employee’s Base
Salary not equally applied (on a percentage basis) to all employees subject to
an employment agreement with the Company, or (iv) relocation of the Company’s
main office to a location more than one hundred (100) miles from its location at
the time this Agreement is executed.

                                In the event Employee terminates this Agreement
for Good Reason, he shall be entitled to severance in an amount equal to twelve
(12) months Base Salary at the rate in effect at the time, paid in monthly
installments, and payment of health continuation benefits for six (6) months. 
In addition, Employee shall be paid accrued (through the date of termination)
and unpaid Base Salary and benefits which Employee accrued pursuant to any
applicable welfare benefits plan, earned (through the date of termination) but
unpaid bonuses, and unreimbursed business-related expenses in accordance with
Company policy.

                ii.             Without Good Reason.    In the event Employee
terminates this Agreement without Good Reason, including the non-renewal of the
Agreement, the Employee shall only be entitled to payment for accrued (through
the date of termination) and unpaid Base Salary and benefits which Employee
accrued pursuant to any applicable welfare benefit plan, and unreimbursed
business-related expenses, in accordance with Company policy.

                d.             Termination by the Company for Cause

                The Company shall have the right to immediately terminate the
employment of the Employee for Cause, as determined by the Chief Executive
Officer, in his or her sole discretion. For purposes of this Agreement, “Cause”
shall mean any act or any failure to act on the part of the Employee which
constitutes: (i) the willful, knowing or grossly negligent failure or refusal of
the Employee to perform his duties under this Agreement or to follow the
reasonable directions of the Company’s Chief Executive Officer which has
continued for thirty (30) days following written notice of such failure or
refusal from the Board; (ii) a breach by the Employee of any fiduciary duty to
the Company or any of the Company’s subsidiaries for which the Employee is
required to perform services under this Agreement; (iii) material and willful
misfeasance or malfeasance by the Employee in connection with the performance of
his duties under this Agreement; (iv) Employee’s commission of an act which is a
fraud or embezzlement; (v) the conviction of the Employee for, or a plea of
guilty or nolo contendere to a criminal act which is a felony; (vi) a material
breach or default by the Employee of any provision of this Agreement which has
continued for thirty (30) days following notice of such breach or default from
the Board; (vii) the Employee’s willful and material breach or violation of any
law, rule, regulation (other than traffic violations or similar offenses);
(viii) abuse of drugs or alcohol to the detriment of the Company; or (ix) the
Employee not maintaining his primary residence in the South Florida region.

                In the event the Employee is terminated for Cause, the Employee
shall only be entitled to payment for accrued (through the date of termination)
and unpaid Base Salary and benefits which Employee accrued pursuant to any
applicable welfare benefits plan, and unreimbursed business-related expenses, in
accordance with Company policy. 

 

Page 5

R. Abovitz - MAKO Employment Agreement

 

--------------------------------------------------------------------------------



 

4.             Discoveries and Works

                The Employee understands and agrees that any and all
Confidential Information (as hereinafter defined) of the Company which he has
access to, uses or creates during his employment with the Company is and shall
at all times remain the sole and exclusive property of the Company, and the
Employee further agrees to assign to the Company any right, title or interest he
may have in such Confidential Information to the Company. The Employee also
agrees that, if he is asked by the Company (at its expense), he will do all
things and sign all necessary documents reasonably necessary in the opinion of
the Company to eliminate any ambiguity as to the right of the Company in such
Confidential Information including but not limited to providing his full
cooperation to the Company in the event of any litigation to protect, establish
or obtain such rights of the Company.

                The Employee understands that this Section 4 does not waive or
transfer his rights to any invention for which no equipment, supplies, facility
or trade secret or Confidential Information of the Company was used and which
was developed entirely on his own time, unless the invention relates to the
business of the Company, or to the Company’s actual demonstratively anticipated
research or development, or the invention results from any work that he
performed for the Company during the Term of his employment relationship with
the Company.

                The Employee hereby assigns and transfers to the Company, its
successors, legal representatives and assigns, his entire right, title, and
interest in and to any and all present and future works of authorship,
inventions, know-how, confidential information, proprietary information, or
trade secrets resulting from work done by him on behalf of the Company
(collectively, the “Intellectual Property”).  The Employee agrees to waive all
moral rights relating to the Intellectual Property developed or produced,
including without limitation any and all rights of identification of authorship,
any and all rights of approval, restriction or limitation on use or subsequent
modifications and any and all rights to prevent any changes prejudicial to his
honor or reputation.  The Employee further agrees to provide all assistance
reasonably requested by the Company in the establishment, preservation and
enforcement of its rights in the Intellectual Property, such assistance to be
provided at the Company’s expense, but without any additional compensation to
the Employee.

5.             Confidentiality and Noncompetition Covenants

                a.             Confidentiality

                The Employee acknowledges that, during the course of his
employment with the Company, the Employee may receive special training and/or
may be given access to or may become acquainted with Confidential Information
(as hereinafter defined) of the Company. As used in this Section 5,
“Confidential Information” of the Company means all Intellectual Property Rights
not available in the public domain, trade practices, business plans, price
lists, supplier lists, customer lists, marketing plans, financial information,
software and all other compilations of information which relate to the business
of the Company, or to any of its subsidiaries, and which have not been disclosed
by the Company to the public, or which are not otherwise generally available to
the public.

 

Page 6

R. Abovitz - MAKO Employment Agreement

 

--------------------------------------------------------------------------------



 

                The Employee acknowledges that the Confidential Information of
the Company, as such may exist from time to time, are valuable, confidential,
special and unique assets of the Company and its subsidiaries, expensive to
produce and maintain and essential for the profitable operation of their
respective businesses. The Employee agrees that, during the course of his
employment with the Company, or at any time thereafter, he shall not, directly
or indirectly, communicate, disclose or divulge to any Person (as such term is
hereinafter defined), or use for his benefit or the benefit of any Person, in
any manner, any Confidential Information of the Company or its subsidiaries
acquired during his employment with the Company or any other confidential
information concerning the conduct and details of the businesses of the Company
and its subsidiaries, except as required in the course of his employment with
the Company or as otherwise may be required by law. For purposes if this
Agreement, “Person” shall mean any individual, partnership, corporation, trust,
unincorporated association, joint venture, limited liability company or other
entity or any government, governmental agency or political subdivision.

                All documents relating to the businesses of the Company and its
affiliates including, without limitation, Confidential Information of the
Company, whether prepared by the Employee or otherwise coming into the
Employee’s possession, are the exclusive property of the Company and such
respective subsidiaries, and must not be removed from the premises of the
Company, except as required in the course of the Employee’s employment with the
Company. The Employee shall return all such documents (including any copies
thereof) to the Company when the Employee ceases to be employed by the Company
or upon the earlier request of the Company or the Board.

                The Employee agrees not to disclose the terms of this Agreement
to any other employee of the Company without the consent of the Chief Executive
Officer.

                b.             Noncompetition; Nonsolicitation

                During the Term of this Agreement (including any extensions
thereof) and for a period of one (1) year following the termination of the
Employee’s employment under this Agreement for any reason, the Employee shall
not, except with the Company’s express prior written consent, directly or
indirectly, in any capacity, for the benefit of any entity or person (including
the Employee):

                                (i)            Become employed by, own, operate,
manage, direct, invest in (except investment through a mutual fund or ownership
of less than 1% of the securities of a public company in competition with the
Business), or otherwise, directly or indirectly, engage in, or be employed by,
any entity or person which competes with the Business (as hereinafter defined)
within the Territory.  For purposes of this Agreement, “Business” shall mean all
three (3) of the following elements are present: (1) an image guided surgical
device and/or image guided surgical software; used in combination with (2) any
surgical robotic device and/or surgical robotic software; (3) in the field of
orthopedics.  For purposes of this Agreement, “Territory” shall mean the United
States of America.

                                (ii)           Solicit, service, divert, take
away, or contact any customer, client or employee of the Company, or any of its
subsidiaries, or promote a competing service to any customer, client or employee
of the Company, its subsidiaries or any of its respective businesses.

                                (iii)          Absent the express written
consent of the Company, contract with solicit, service, divert, take away, or
contact any individual or entity (or subsidiary thereof) subject to a written
contract with the Company (each a “MAKO Counterparty”), for any purpose
whatsoever, other than to render services on behalf of the Company during the
Term.  For the avoidance of doubt, the restriction contained in this Section
5(b)(iii) is intended by the parties to prohibit, among other things,
post-termination activity by Employee with any MAKO Counterparty, even outside
the scope of the Business of the Company.

 

Page 7

R. Abovitz - MAKO Employment Agreement

 

--------------------------------------------------------------------------------



 

6.             Reliance

                The Employee acknowledges that his compliance with the
provisions of Section 5 of this Agreement (hereinafter referred to as the
“Restrictive Covenants”) is a material part of the consideration bargained for
by the Company under this Agreement. The Employee agrees that such covenants are
reasonable as to scope and duration and agrees to be bound by the provisions of
Section 5 of this Agreement to the maximum extent permitted by law, it being the
intent and spirit of the parties to this Agreement that the provisions of
Section 5 of this Agreement shall be enforceable. However, the parties to this
Agreement further agree that if any portion of the Restrictive Covenants or
their application is construed to be invalid or unenforceable, then the other
portions thereof and their application shall not be affected thereby and shall
be enforceable. If the Restrictive Covenants shall for any reason be held to be
excessively broad as to duration, geographic scope, property, subject or similar
factor, then the court making such determination shall have the power to reduce
or limit such duration, geographic scope, property, subject or similar factors
so as to be enforceable to the maximum extent compatible with applicable law,
and the Restrictive Covenants shall then be enforceable in its reduced or
limited form.

7.             Equitable Relief and Enforcement

                The Employee further acknowledges that any breach by him of the
Restrictive Covenants will result in irreparable injury to the Company and its
affiliates for which money damages could not adequately compensate the Company
or such affiliates. In the event of any such breach (or threatened breach), the
Company shall be entitled, in addition to all other rights and remedies which it
may have at law or in equity, to have an injunction issued by any competent
court enjoining and restraining the Employee and all other persons involved
therein from continuing such breach. The Company shall be entitled to such
injunction without necessity of posting any bond, but if a bond is nonetheless
required by the court entertaining the motion for the injunction, the parties to
this Agreement agree that a bond in the amount of US$1,000 is appropriate. The
existence of any claim or cause of action which the Employee or any such other
Person may have against the Company shall not constitute a defense or bar to the
enforcement of the Restrictive Covenants.

8.             Miscellaneous

                a.             Entire Agreement; Amendment; Waivers; Headings

                Except as otherwise set forth herein, this Agreement constitutes
the entire agreement between the parties to this Agreement with respect to the
subject matter of this Agreement and supersedes all prior negotiations,
understandings, agreements, arrangements and understandings, both oral and
written, between the parties to this Agreement with respect to such subject
matter.  This Agreement may not be amended or modified in any respect, except by
the mutual written agreement of the parties to this Agreement. The waiver by any
of the parties to this Agreement of any other party’s prompt and complete
performance, or breach or violation, of any of the provisions of this Agreement
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the waiver by any of the parties to this Agreement to exercise
any right or remedy which it may possess under this Agreement shall not operate
nor be construed as a bar to the exercise of such right or remedy by such party
upon the occurrence of any subsequent breach violation. Descriptive headings
contained in this Agreement are for convenience only and shall not control or
affect the meaning or construction of any provision of this Agreement.
Notwithstanding anything in this Agreement to the contrary, the provisions of
Sections 4, 5, 6 and 7 of this Agreement shall survive the termination of the
Employee’s employment under this Agreement, however caused, and the termination
of this Agreement.

 

Page 8

R. Abovitz - MAKO Employment Agreement

 

--------------------------------------------------------------------------------



 

                b.             Counterparts

                This Agreement may be executed in any numbers of counterparts
(including facsimile copies thereof) and by the separate parties hereto in
separate counterparts (including facsimile copies thereof), each of which shall
be deemed to be one and the same instrument.

                c.             Notices

                All notices, requests, demands, instructions, consents or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (a) delivered
personally, (b) transmitted by facsimile, prepaid telegram or telex, (c) mailed
by first class certified mail, return receipt requested, postage prepaid, or (d)
sent by an internationally recognized express courier service, postage or
delivery charges prepaid, to the parties at their respective addresses set forth
below:

Rony Abovitz

4718 Roosevelt St.

Hollywood, FL 33021

 

MAKO Surgical Corp.

Attn: General Counsel

2555 Davie Road

Ft. Lauderdale, Florida 33317

 

                d.             Successors and Assigns

                No party hereto shall have the right to assign this Agreement or
any rights or obligations hereunder without the consent of the other parties;
provided, however that this Agreement shall be assignable by the Company, in its
sole discretion (a) upon a sale or acquisition of the Company, or (b) to any
affiliate of the Company, without such consent and upon such assignment, shall
inure to the benefit of, and be binding upon, both the Employee and the person
or entity purchasing such assets, business or goodwill, or surviving such merger
or resulting from such consolidation, or the successor company, as the case may
be, in the same manner and to the same extent as though such other person or
entity or the successor company were the Company.  Notwithstanding the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties to this Agreement and their respective personal representatives,
heirs, successors and assigns.

                e.             Applicable Law; Arbitration as Exclusive Remedy

                This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to conflict of laws
principles. All controversies or claims arising out of or relating to Sections 1
through 3 of this Agreement shall be resolved by arbitration administered by the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes, except the parties agree the matter shall be handled by a
single arbitrator. The award rendered in any arbitration proceeding under this
section shall be final and binding.  Judgment upon the award rendered by the
arbitrator(s) may be entered by a court of competent jurisdiction.  Any demand
for arbitration must be made and filed within one hundred and eighty (180) days
of the date the requesting party knew or reasonably should have known of the
event giving rise to the controversy or claim.  Any claim or controversy not
submitted to arbitration in accordance with this section shall be considered
waived, and, therefore, no arbitration panel or tribunal or court shall have the
power to rule or make any award on such claims or controversy.  The prevailing
party in such arbitration proceeding shall be entitled to recover reasonable
expenses, including attorney’s fees and costs.

*  *  *  *  *

[Signature Page Follows]

 

 

Page 9

R. Abovitz - MAKO Employment Agreement

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, THE PARTIES TO THIS Agreement have placed their hands as of
the day and year first above written.

 

By:

/s/ Rony Abovitz

Name:  

Rony Abovitz

 

 

 

 

 

 

MAKO SURGICAL CORP.

 

 

 

 

By:

/s/ Maurice R. Ferré

Dr. Maurice R. Ferré
President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

Page 10

R. Abovitz - MAKO Employment Agreement

 

--------------------------------------------------------------------------------